Title: From George Washington to John Augustine Washington, 12 April 1777
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Morris Town April 12th 1777.

I have been favourd with your Letter from Mount Vernon, and one other of the 8th Ulto which is now before me, from Bushfield.
To my great surprize we are still in a calm—how long it will—how long it can remain, is beyond my skill to determine—That it has continued much beyond my expectation already, is certain, but to expect that General Howe will not avail himself of our Weak State, is, I think, to say in as many words that he does not know how to take advantage of Circumstances, and of course, is unfit for the trust reposed in him.
From all accts, it appears that the remaining part of the Troops at Rhode Island were preparing to Imbark; & that Philadelphia is the object, I have not the smallest doubt of myself—other opinions do, however, prevail—time—& a little time, will determine the Point. For some days past there has been a pretty considerable movement among the Enemy, in their Shipping &ca; whilst it seems next to impossible to make our Officers, in any of the States, exert themselves in bringing their Men to the Field, as if it was a matter of Moonshine whether they came to day—to morrow—a Week—or a Month hence—The Campaign will, I expect, be opend without Men on our side, unless they come in much faster than I have reason to expect them.
The unfortunate policy of short Inlistments is daily, and hourly, exemplified—Thoroughly convinced I am, that if the Troops which were Inlisted last year had been engaged for the War, or even three years, that I could, with them, and such aids as might have been drawn in to our assistance, have drove the British Army and their Auxiliry Troops out of the Jerseys in the course of last Winter—I do not know but they might also have been driven from New York. instead of that, we have, at this late day, an Army to Assemble for self defence. But past errors cannot be rectified—we must guard as much as possible against future evils.
The ridiculous, and inconsistent Orders given by the Executive powers

in some of the States, and even by the Officers therein for the Rendezvous of their Men, is scarcely to be thought of with patience—It would seem, as if to harrass the Troops, and delay their junction, were the ends in view.
I am glad to hear my Sister and the little ones are well—I thank her for the trouble she has taken in knitting the Stockings you speak of—My love to you all, in which Mrs Washington (who at present is with me) joins concludes me, Dr Sir, Your Most Affecte Bror

Go: Washington


P.S. I forgot to acknowledge the receipt of your Letter of the 16th of Feby wch is also to hand.

